Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on April 8, 2021. Claims 1-21 are currently pending in the application.

Continuity/Priority Information
It is acknowledged that the instant application is a continuation of and claims the benefit of U.S Application No. 16/539,083, filed August 13, 2019 (now U.S. Patent No. 11,001,342), which application claims the benefit of and is a continuation of U.S Application No. 16/035,679, filed July 15, 2018 (now U.S. Patent No. 10,442,501), which application claims the benefit of U.S. Provisional Application No. 62/532,994, filed July 15, 2017.

Drawings
The drawings filed on 04/08/2021 are acknowledged and are acceptable.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-17 drawn to a system/method for determining activity on and around a marine vehicle, classified in B63B79/00.
s 18-21, drawn to a marine electronic device, classified in B63B17/00, B63B2017/0009.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(a and c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed. The combination of the special technical feature of the Group I invention: “determining activity on and around a marine vehicle” or “monitoring metrics associated with a marine vessel” as claimed therein is not present in the invention of Group II. The special technical feature of the Group II invention: “A marine electronic device comprising, a bus having at least one expansion port, a light source, a battery operably connected to a switch” as claimed therein is not present in the invention of Group I. Although similar, the subcombination has separate utility such as a NMEA device operably connected to a system.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
During a telephone conversation with Edward B. Garner III on 09/15/2021, a provisional election was made without traverse to prosecute the invention of group I, claims 1-17. Affirmation of this election must be made by applicant in replying to this Office action. Claims 18-21, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections	
Claims 4, 6, 7, and 9 are objected to because of the following informalities:  
Claim 4, line 5, “said computer-readable signal” lacks clear antecedent basis. It is presumed to recite “a computer-readable signal”.
Claims 6, 7, and 9 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otulic (U.S Publication No. 2016/0180721).

As per claim 1, Otulic discloses a system for determining activity on and around a marine vehicle (e.g. see figs. 1-3; para. [0009] & [0041]-[0042]: system 10 for monitoring and controlling one or more jet skis 1 a-1 c), the system comprising: 
a processor (e.g. figs. 1-3; para. [0042] & [0049]: A respective module 6 a-6 c is mounted on each jet ski 1 a-1 c, the module 6 monitoring the position of the respective jet ski 1 and controlling the jet ski 1 in response to input signals. As seen in FIG. 3, module 6 includes a microcontroller 103 for receiving signals from a plurality of sensors),
a server (fig. 1: server 4) operably connected to said processor (e.g. para. [0043]),
a computing device (fig. 1: mobile device 5) operably connected to said processor, wherein said computing device has a user interface (e.g. para. [0045] & [0069]), and
a bus (fig. 3: an NMEA input communication bus 114) optimized to operate within a marine environment on a marine vehicle (e.g. para. [0053]), 
wherein said bus is in communication with said server (e.g. para. [0053] & [0056]),
wherein said bus is configured to connect to at least one sensor (e.g. para. [0053]).

As per claim 2, claim 1 is incorporated and Otulic discloses: wherein said bus further comprises an input/output device (fig. 7; para. [0091]-[0092]: e.g. a camera 320 [i.e. an input/output device] is connected to the module 6 [i.e. the processor] that includes NMEA input communication bus 114).

As per claim 3, claim 1 is incorporated and Otulic discloses: wherein said at least one sensor comprises at least one of a microphone, turbidity sensor, thermometer, humidity sensor, passive infrared sensor, light sensor, lightning sensor, vibration sensor, ultrasonic sensor, electronics sensor, engine monitor, microwave sensor, radar, wind transducer, compass, depth transducer, speed transducer, area reflective sensor, global positioning system, and camera (para. [0049] & [0053]: e.g. gyroscope 107, accelerometer 108, GPS receiver 110, and/or potentiometer 8).

As per claim 5, claim 1 is incorporated and Otulic discloses: wherein said user interface is configured to allow a user to set an environmental state for said marine vehicle (para. [0069]: “a user may utilize mobile device 5 to create and assign parameters for each geozone 315, 316…With graphical user interface (GUI) as known in the art, the user then inputs a desired geophysical location as a geofence 300 by using for example, a stylist or a finger on the touchscreen”).

As per claim 6, claim 1 is incorporated and Otulic discloses: wherein said user interface is configured to alert a user when said marine vehicle enters a location (fig. 4; para. [0074]-[0076]: “Mobile device 5 first displays a main menu which includes a display status of all jet skis 1 a-1 e in a particular location”).

As per claim 7, claim 1 is incorporated and Otulic discloses: wherein said user interface is configured to alert a user when said marine vehicle leaves a location (e.g. fig. 4; para. [0070]-[0071] & [0074]-[0076]: “When microcontroller 103 determines that jet ski 1 is outside of the geofence area, module 6 sends a signal to the user of jet ski 1”; “Mobile device 5 first displays a main menu which includes a display status of all jet skis 1 a-1 e in a particular location”).

As per claim 8, claim 1 is incorporated and Otulic discloses: wherein said at least one sensor (e.g. GPS sensor 110) tracks a location of said marine vehicle (para. [0053] & [0070]), wherein said user interface of said computing device is configured to alert a user when a changed environmental state occurs (fig. 4; para. [0070]-[0071] & [0074]-[0076]: “When microcontroller 103 determines that jet ski 1 is outside of the geofence area, module 6 sends a signal to the user of jet ski 1”; “Mobile device 5 first displays a main menu which includes a display status of all jet skis 1 a-1 e in a particular location”).
As per claim 9, claim 1 is incorporated and Otulic discloses: wherein said processor performs a query to determine a changed environmental state based off of environmental data received from said at least one sensor (e.g. para. [0053]-[0055], [0057] & [0070]: Microcontroller 13 constantly monitors and analyzes information coming from the various sensors and determines a changed environmental state [e.g. outside of the geofence]).

As per claim 10, claim 9 is incorporated and Otulic discloses: wherein said processor sends an alert to said user via said computing device when said processor determines that said changed environmental state has occurred (e.g. fig. 4; para. [0070]-[0071] & [0074]-[0076]: “When microcontroller 103 determines that jet ski 1 is outside of the geofence area, module 6 sends a signal to the user of jet ski 1”; “Mobile device 5 first displays a main menu which includes a display status of all jet skis 1 a-1 e in a particular location”).

As per claim 11, Otulic discloses a method for monitoring metrics associated with a marine vessel (e.g. see figs. 1-3; para. [0009] & [0041]-[0042]: system and method for monitoring and controlling one or more jet skis 1 a-1 c) comprising: 
monitoring, using a bus optimized to operate within a marine environment on a marine vehicle (fig. 3: an NMEA input communication bus 114), at least one sensor associated with said marine vehicle (e.g. para. [0053]),
communicating environmental data received from said at least one sensor from said bus to a server (e.g. para. [0053] & [0056]: the data received at microcontroller 103, such as the inputs from gyroscope 107, accelerometer 108, and GPS receiver 110 is sent to server 4),
analyzing said environmental data at said server (para. [0055]-[0057]: analysis of data may also be performed by server),
transmitting said environmental data from said server to a computing device (fig. 1: mobile device 5) having a user interface configured to provide said environmental data to a user (e.g. fig. 1; para. [0043]-[0044], [0055]-[0056] & [0074]).

As per claim 12, claim 11 is incorporated and Otulic discloses: wherein said user interface notifies said user when said environmental data includes information regarding at least one of temperature, humidity, water turbidity, lightning strikes, wind speed, electronics activity, engine statistics, marine vehicle location, and security statistics (fig. 4; para. [0070]-[0071] & [0074]-[0076]: “When microcontroller 103 determines that jet ski 1 is outside of the geofence area, module 6 sends a signal to the user of jet ski 1”; “Mobile device 5 first displays a main menu which includes a display status of all jet skis 1 a-1 e in a particular location. For each jet ski, various information about the jet ski can be shown such as the jet ski identifier (name), a ride counter, the status of the jet ski (on/off), the current speed of each jet ski, or an error message if there is a failure to connect utilizing the GSM network 112, even the relative position of each jet ski 1 a-1 d in the geofence area as objects on a map as shown in FIG. 4”).

As per claim 13, claim 11 is incorporated and Otulic discloses: wherein said user interface is further configured to allow said user to select a normal environmental state from a plurality of normal environmental states (e.g. para. [0069]: “a user may utilize mobile device 5 to create and assign parameters for each geozone 315, 316…With graphical user interface (GUI) as known in the art, the user then inputs a desired geophysical location as a geofence 300 by using for example, a stylist or a finger on the touchscreen”).

As per claim 14, claim 13 is incorporated and Otulic discloses: wherein said server is further configured to analyze said normal environmental states and said environmental data (para. [0055]-[0057]: analysis of data may be performed by server), wherein said user interface is further configured to alert said user when said environmental data does not conform with said normal environmental states (fig. 4; para. [0070]-[0071] & [0074]-[0076]: “When microcontroller 103 determines that jet ski 1 is outside of the geofence area, module 6 sends a signal to the user of jet ski 1”; “Mobile device 5 first displays a main menu which includes a display status of all jet skis 1 a-1 e in a particular location”).

As per claim 15, claim 11 is incorporated and Otulic discloses: wherein said bus is a National Marine Electronics Association (NMEA) bus (fig. 3; para. [0053]: an NMEA input communication bus 114).

As per claim 16, claim 11 is incorporated and Otulic discloses: wherein said environmental data is presented to said user via said user interface (fig. 4; para. [0074]-[0076]: “Mobile device 5 first displays a main menu which includes a display status of all jet skis 1 a-1 e in a particular location”).

As per claim 17, claim 16 is incorporated and Otulic discloses: wherein said user interface presents said environmental data to said user via indicia (fig. 4; para. [0074]-[0076]: “For each jet ski, various information about the jet ski can be shown such as the jet ski identifier (name), a ride counter, the status of the jet ski (on/off), the current speed of each jet ski, or an error message if there is a failure to connect utilizing the GSM network 112, even the relative position of each jet ski 1 a-1 d in the geofence area as objects on a map as shown in FIG. 4”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otulic in view of Rosing et al. (U.S Publication No. 2010/0097208; hereinafter “Rosing”).

As per claim 4, claim 1 is incorporated and Otulic does not explicitly disclose an indoor positioning system, wherein said indoor positioning system is configured to detect a peripheral device located on said marine vehicle, wherein removal of said peripheral device from said marine vehicle will cause said processor to output said computer-readable signal.
However, in the same field of a system and method for tracking assets, Rosing discloses: a system comprising an indoor positioning system, wherein said indoor positioning system is configured to detect a peripheral device located on said marine vehicle, wherein removal of said peripheral device from said marine vehicle will cause said processor to output said computer-readable signal (e.g. para. [0101] & [0224]: “When the RFID is placed as a security precaution it may optionally be attached to the asset in a manner that is difficult to remove or disable, and or may be attached at a location of the asset that is inaccessible or hidden from view. In a particular embodiment a RFID component and a GPS component are affixed to an asset at a fixed distance from each other and are in constant electronic communication with one another; if this fixed distance changes then the NSBD transmits an emergency signal to a client and a central server reporting a “potentially tampered” status”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Otulic an indoor positioning system configured to detect a peripheral device located on said marine vehicle, wherein removal of said peripheral device from said marine vehicle will cause said processor to output said computer-readable signal, as taught by Rosing.
One skilled in the art would be motivated to modify Otulic as described above in order to simply allow the system to monitor the location of a peripheral device attached to the asset/marine vehicle and trigger an alarm when the system determines that the peripheral device has been removed from the asset without authorization.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 7-14 of U.S. Patent Number 11,001,342 and claims 1-17 of U.S. Patent Number 10,442,501. Although the conflicting claims are not identical, they are not patentably distinct from each other because patent claims are narrower and thus teach all the limitations of instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov